IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dustin S. Gilmour                        :
                                         :
             v.                          :   No. 159 C.D. 2017
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing,              :
                         Appellant       :



                                     ORDER


             AND NOW, this 7th day of May, 2019, the opinion and order filed in
this matter earlier today, in which the Court misidentified the court that issued the
order from which the appeal was taken as the Court of Common Pleas of Delaware
County, is hereby WITHDRAWN. The Court will file a new opinion and order,
correctly identifying the court as the Court of Common Pleas of Montgomery
County.




                                         P. KEVIN BROBSON, Judge